



Supplemental Agreement No. 19


to


Purchase Agreement No. 1980


between


The Boeing Company


and


AMERICAN AIRLINES, INC


Relating to Boeing Model 777-223IGW Aircraft




THIS SUPPLEMENTAL AGREEMENT, entered into as of _________________________, 2009,
(Supplemental Agreement Number 19) by and between THE BOEING COMPANY, a Delaware
corporation with offices in Seattle, Washington, (Boeing) and American Airlines,
Inc. (Customer);


RECITALS:


1.           Boeing and Customer entered into Purchase Agreement No. 1980 dated
as of October 31, 1997, as amended and supplemented (capitalized terms used
herein without definition shall have the meanings specified therefor in such
Purchase Agreement) relating to Boeing Model 777-223IGW aircraft (the Purchase
Agreement).


2.           In Letter Agreement No. 6-1162-AKP-109R1 to the Purchase Agreement,
among other things, Boeing agreed to issue [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].  Boeing and Customer now wish to amend such letter agreement to set
forth [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

P.A. No. 1980                                                           SA-19


BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 



In consideration of the mutual covenants herein contained, the parties agree to
amend the Purchase Agreement as follows:


1.           The Table of Contents of the Purchase Agreement is deleted in its
entirety and replaced by a revised Table of Contents, copy attached, to set
forth Letter Agreement No. 6-1162-AKP-109R2 entitled Business Considerations and
the appropriate SA-19 references.


2.           Letter Agreement No. 6-1162-AKP-109R1 entitled Business
Considerations is deleted in its entirety and is replaced by revised letter
agreement 6-1162-AKP-109R2, copy attached, to set forth [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] due to Customer under Letter Agreement
6-1162-AKP-109R2).


The Purchase Agreement will be deemed to be amended to the extent provided
herein and as so amended will continue in full force and effect.  In the event
of any inconsistency between the above provisions and the provisions contained
in the referenced exhibits to this Supplemental Agreement, the terms of the
exhibits will control.


EXECUTED IN DUPLICATE as of the day and year first above written.


THE BOEING
COMPANY                                                                           AMERICAN
AIRLINES, INC.






By:
                                                                   By:                                             




Its:
   Attorney-In-Fact                                                                    Its:                                              

P.A. No. 1980                                                           SA-19


BOEING PROPRIETARY


 
 
 
